DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2020.
Note: claims 1 and 3-6, of the elected invention of Group I, continue to recite that the apparatus “can” operate in specific ways. This is broader than non-elected method group II, claims 8 and 10-13. Because the examiner’s understanding of the intended scope of the claims is that the controller and system are configured to operate in a manner commensurate with the method of Group II, groups I and II are being examined together. If the examiner were not interpreting the claims of Group I in this way, Groups I and II would no longer be examined together, because restriction between method and apparatus only requires a one-way test for distinctness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1, 3-5, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US Patent Application Publication No. 2015/0345835, previously of record) in view of Funakoshi et al (US Patent Application Publication No. 2004/0200233, previously of record) and further in view Quick (US Patent No. 3,234,749).
Regarding claims 1 and 8, Martin et al. discloses an apparatus (see figure 1), comprising:
a flash tank (40, see figure 1), wherein the apparatus is configured such that the flash tank can store a refrigerant (carbon dioxide, see paragraph [0012]);
a high side heat exchanger (24, see figure 1), wherein the apparatus is configured such that the high side heat exchanger can remove heat from the refrigerant (see figure 1; it’s called a gas cooler because it’s cooling the refrigerant gas);
a first low side heat exchanger (56, see figure 1), wherein the apparatus is configured such that the first low side heat exchanger can use refrigerant from the flash tank to cool a space proximate the first low side heat exchanger (freezer or display case is the space cooled, see paragraph [0013]);
a second low side heat exchanger (62, see figure 1), wherein the apparatus is configured such that the second low side heat exchanger can use the refrigerant from the flash tank (refrigerant passing 
a first compressor (26, see figure 1), wherein the apparatus is configured such that the first compressor can compress the refrigerant from the second low side heat exchanger (see figure 1; refrigerant line goes from second low side heat exchanger 62 to first compressor 26, with arrow);
a second compressor (28, see figure 1), wherein the apparatus is configured such that the second compressor can compress a mixture of the refrigerant from the first low side heat exchanger and the refrigerant from the first compressor (see figure 1; lines exiting compressor 26 merve with line exiting first low side heat exchanger 56 before going to second compressor 28), wherein the high side heat exchanger is disposed between the flash tank and the second compressor (see figure 1);
an expansion valve (58, see figure 1 and paragraph [0013]), wherein the apparatus is configured such that the expansion valve can control a flow of refrigerant from the flash tank to the first low side heat exchanger (see figure 1);
a bypass valve (48, see figure 1 and paragraph [0012]), wherein the apparatus is configured such that the bypass valve can control a flow of the refrigerant from the flash tank to a suction side of the second compressor (see figure 1;
a sensor, (not illustrated, see paragraph [0020]); and
a controller (control system, see paragraph [0020]).
It is noted that Martin et al. does not explicitly disclose the sensor to be for detecting the temperature of the mixture received at the second compressor, or for the controller to be configured to:
determine that the detected temperature exceeds a threshold; and
in response to determining that the detected temperature exceeds a threshold:
open the expansion valve further such that the flow of refrigerant from the flash tank to the first low side heat exchanger increases; and

wherein the apparatus is configured such that the temperature of the mixture received at the second compressor decreases, based at least in part on the increased flow of refrigerant to the first low side heat exchanger and with the flow of refrigerant from the flash tank to the suction side of the second compressor.
However, Funakoshi explicitly discloses using a refrigerant suction temperature sensor (25, see paragraph [0080]) to control the expansion valve of an associated heat exchanger to maintain the suction superheat value, including opening the valve further if the temperature is too high (see paragraph [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a refrigerant suction temperature sensor to control the expansion valve to the first heat exchanger, as is disclosed by Funakoshi et al, in the system of Martin et al, in order to prevent liquid from entering the compressor without wasting energy by overheating the refrigerant. Furthermore, the word “suction” in “suction temperature sensor” refers to the sensed temperature being on the suction line for the compressor. Therefore, in the system of Martin in view of Funakoshi, the sensor is positioned to sense the temperature of the refrigerant received at the second compressor. Similarly, because Martin explicitly states that the control system “provides all the necessary control capabilities to operate the refrigeration system”, and the controller of Martin is explicitly disclosed to control the flash gas bypass valve 48 (see paragraph [0012]), the controller of Martin in view of Funakoshi is configured to perform the recited opening of the bypass valve as well as operate the expansion valve.

However, Quick discloses a desuperheater (intercooler 23, see figure 1 and column 3 line 73 through column 4 line 7) disposed between the first compressor (low temperature compressor 12, see figure 1 and column 3 line 73) and the second compressor (compressor 10, see figure 1 and column 4 line 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a desuperheater between the first and second compressors, as disclosed by Quick, in the system of Martin et al. in view of Funakoshi et al, in order to reduce the power cost for compression by the second compressor by desuperheating the refrigerant.



Regarding claims 4 and 11, Martin et al. discloses that the flow of refrigerant from the flash tank to the suction side of the second compressor is a flow of flash gas from the flash tank (see figure 1 and paragraph [0012]).

Regarding claims 5 and 12, the controller of Martin in view of Funakoshi et al. and further in view of Quick is further configured to determine if the detected temperature falls below the threshold, and, in response, adjust the expansion valve such that the flow of refrigerant from the flash tank to the first heat exchanger decreases (see paragraphs [0080] and [0081] of Funakoshi et al; increasing the amount of refrigerant increases the pressure, which increases the phase change temperature, and reduces the degree of superheat, if the temperature is too high; decreasing the amount of refrigerant by 

Regarding claims 22 and 23, most elements are disclosed by Martin et al. in view of Funakoshi et al, as detailed above.
It is noted that Martin et al. does not disclose an oil separator disposed downstream from the second compressor.
However, Quick explicitly discloses an oil separator (13A, see figure 1 and column 3 lines 55-57) downstream from the second compressor (see column 3 line 73 through column 4 line 7 in combination with column 3 lines 55-57 and figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement an oil separator, as is disclosed by Quick, in the system of Martin in view of Funakoshi, in order to ensure proper lubrication of the compressors.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US Patent Application Publication No. 2015/0345835, previously of record) in view of Funakoshi et al (US Patent Application Publication No. 2004/0200233, previously of record) and further in view of Quick (US Patent No. 3,234,749) as applied to claims 1 and 8 above, and furthermore in view of Rossi et al (US Patent Application Publication No. 2008/0196421, previously of record).
Regarding claims 6 and 13, most elements are disclosed by Martin et al. in view of Funakoshi et al. and further in view of Quick, as detailed in the above rejection of claims 1 and 8.

However, Rossi et al. explicitly discloses a range of target suction superheat temperatures (see figure 1A) for an air conditioning unit, which ranges from 4 degrees to 44 degrees of superheat, depending upon the operating conditions of the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to set the target degree of suction superheat in the system of Martin et al. in view of Funakoshi et al. and further in view of Quick to 15 degrees Fahrenheit, in order to control the system appropriately for the operating conditions.

Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US Patent Application Publication No. 2015/0345835, previously of record) in view of Funakoshi et al (US Patent Application Publication No. 2004/0200233, previously of record) and further in view of Quick (US Patent No. 3,234,749) as applied to claims 1 and 8 above, and furthermore in view of Quick  '752 (US Patent No. 3,234,752, previously of record).
Regarding claims 3 and 10, most elements are disclosed by Martin in view of Funakoshi et al and further in view of Quick, as detailed in the above rejection of claims 1 and 8.
It is noted that Martin et al. in view of Funakoshi et al. does not disclose an accumulator for converting the mixture from a liquid to a gas before the mixture enters the second compressor.
However, Quick ‘752 explicitly discloses an accumulator (42, see figure) configured to convert refrigerant from a liquid to a gas before entering a second compressor (see column 3 line 70 through column 3 line 4) after leaving a first compressor and being desuperheated.


Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on page 8 that the claims have been amended such that they are no longer indefinite. This is correct, and the rejections under 112(b) have not been maintained.
It is argued on pages 8 and 9 that the limitations “wherein the apparatus is configured such that the temperature of the mixture received at the second compressor decreases, based at least in part, on the increased flow of refrigerant to the first low side heat exchanger and with the flow of refrigerant from the flash tank to the suction side of the second compressor” and “decreasing the temperature of the mixture received at the second compressor, based at least in part, on the increased flow of refrigerant to the first low side heat exchanger and with the flow of refrigerant from the flash tank to the suction side of the second compressor” are not taught by Martin in view of Funakoshi.
These limitations are, as best understood by the examiner, intended to be descriptions of the effect the structure of the system has upon the temperature of the refrigerant. In other words, the placement of the heat exchangers relative to the compressor, flash tank, bypass line, and so forth are what these encompass. This interpretation is in part because of the context of the limitations. There is a positively recited compressor which can perform the recited actions; as detailed both above and previously, the “can” limitations have been interpreted as “configured to”. However, the change in 

It is argued on pages 9-11 that the modification of Martin with Funakoshi would render the prior art unsatisfactory for its intended purpose, because the purpose of the system of Martin is to use the waste heat with an absorption chiller to increase the efficiency of the system.
It is unclear in what way the use of superheat to control target refrigerant temperature is contrary to this purpose, when the purpose is efficiency (not heat transfer to the absorption chiller). Martin explicitly has an additional heat exchanger between the compressors and the absorption chiller; the air cooled condenser 24 reduces the temperature of the refrigerant prior to subcooler 32, in which it is further reduced. If the purpose of Martin were to maximize heat transferred to the absorption chiller, it would be before the air-cooled condenser, not after it in the refrigerant flow. Therefore, the argument is unpersuasive.
It is argued on page 11 that the office action “does not address the element of wherein the temperature of the mixture received at the second compressor decreases, based at least in part, with 
The applicant has not recited that the controller is configured to decrease the temperature of the mixture based at least in part on the increased flow of refrigerant to the first low side heat exchanger and with the flow of refrigerant to the suction side of the second compressor. This limitation is an intended use limitation, and appears to be purely a function of the disclosed structure. The applicant is respectfully reminded that a recitation of the manner in which an apparatus is intended to be employed does not differentiate a claimed apparatus from a prior art apparatus having the same structure and capable of being employed in the manner recited. Furthermore, as understood by the examiner, the corresponding method limitation is also a function of the structure of the disclosed apparatus.
In other words, in order to be persuasive, the applicant would need to recite something which is actually different from the prior art as applied in the rejection, instead of an intended use of the claimed apparatus.
It is argued on page 12 that claims 1 and 8 should not be rejected over prior art “just because they are allegedly indefinite”.
The prior art is not applied because the claims are indefinite. The prior art rejection is because the structure disclosed in the prior art is the structure claimed. Again, as explicitly stated above, the recited cause and effect appear to be solely a function of the structure of the overall system; instead of a recitation that the controller uses a specific input to calculate a specific output, there is a recitation that the system is configured to cause components to have a specific relationship. Therefore, the argument is unpersuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner




/A.K.C/               Examiner, Art Unit 3763